Citation Nr: 1609198	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-07 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraines due to traumatic head injury.

2.  Entitlement to an compensable initial rating for lumbosacral strain, prior to February 22, 2005, to an initial rating in excess of 40 percent for lumbosacral strain, from February 22, 2005 to May 31, 2010, and to an initial rating in excess of 10 percent for lumbosacral strain, from June 1, 2010, to include whether the reduction in rating for lumbosacral strain from 40 percent to 10 percent effective June 1, 2010, was warranted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1978.  This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In an August 2002 rating decision, the RO granted service connection for lumbar strain and assigned a noncompensable evaluation.  The Veteran disagreed in March 2003, and perfected timely appeal in April 2004, following a March 2004 statement of the case.  Effective in March 2005, the RO increased the Veteran's lumbar spine evaluation to 40 percent, by a rating decision issued in June 2006.  The RO proposed reduction of the 40 percent rating in 2009, and the effectuated the reduction in March 2010, effective June 1, 2010.  The Veteran disagreed with the reduction.  A May 2013 SOC addressed the Veteran's claim for increased initial staged ratings for lumbosacral strain but did not address the propriety of the rating reduction.  The issues on appeal are more accurately stated as set forth on the title page of this decision.  

In 2009, the RO proposed reduction of a 60 percent evaluation assigned for pseudofolliculitis barbae (PFB).  By a March 2010 rating decision, the RO effectuated a reduction from 60 percent to 50 percent for PFB.  The Veteran disagreed.  The Veteran was granted total compensation based on individual unemployability effective from May 2010, so the June 2010 reduction in the evaluation for PFB from 60 percent to 50 percent did not reduce the Veteran's compensation.  In May 2013, the RO issued a rating decision which addressed the Veteran's claim for an increased evaluation for PFB.  The Veteran did not respond to the portion of the SOC regarding PFB disability.  No issue regarding an increased evaluation for skin disability is before the Board.  

During the pendency of the issues on appeal, a reduction in the evaluation for migraine headaches from 30 percent to a noncompensable evaluation was proposed.  That proposal was withdrawn, and the Veteran's 30 percent initial evaluation for migraine headaches was fully restored.  No claim regarding reduction of the rating for migraine headaches remains on appeal.

During the pendency of this appeal, claims for service connection for radiculopathy, peripheral neuropathy, a temporary total evaluation (TTR) for convalescence, and for housebound benefits, were denied, and ratings for cervical spine disability and TBI were reduced.  The electronic file does not reflect that the Veteran has disagreed with or sought to appeal these determinations.  These issues are not before the Board for appellate review.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran sought service connection for headaches in 2001, but did not seek medical evaluation of his headaches prior to 2006.

2.  During the appeal, the Veteran has described varying frequencies of migraine headaches, and has, at times, denied that headaches are prostrating, but the most credible evidence reflects an average of one prostrating headache monthly. 

3.  At the 2002 VA examination, the only VA examination prior to February 22, 2005, the Veteran had limitation of forward flexion to 57 degrees.

4.  At the time of a rating reduction from 40 percent to 10 percent for lumbosacral strain in 2010, there was no medical evidence or opinion which separated out the effects of other diagnosed lumbar disorders, for which service connection was not in effect, from the symptoms of the service-connected lumbar disability.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for migraines due to traumatic head injury are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for an initial 20 percent evaluation for lumbosacral strain, prior to February 22, 2005, but no higher evaluation, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).

3.  The Veteran is entitled to restoration of a 40 percent evaluation for lumbosacral strain, but no higher evaluation, from February 22, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for increased initial ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is a guide in the evaluation of disability resulting from all types of diseases and injuries resulting from or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).



1.  Claim for initial evaluation in excess of 30 percent for migraines

The Veteran's migraine headache disability is rated under Code 8100.  38 C.F.R. § 4.124a.  Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Service medical records reflect that the Veteran was treated for a car accident in which his head hit the windshield in April 1975, and was again treated for a head injury with a laceration to the scalp in May 1976.  At that time, the Veteran received eight sutures.  Service records thereafter, including separation examination, are devoid of evidence of treatment of headaches. 

In 2001, the Veteran sought service connection for headaches.  September 2001 VA examination discloses that the Veteran reported chronic headaches.  He stated that no diagnosis of migraine headaches had been assigned.  He reported photophobia, photophobia and scotomata with his headaches, but no nausea or vomiting.  The headaches were described as sharp and tight and band-like across his head.  Headaches were aggravated by cough, strain, or emotional upset.  

In a May 2002 addendum, the examiner stated that the Veteran reported that his headaches occurred at least three or four times each week and were marginally controlled with medications.  He described prostrating attacks of headaches as occurring two or three times a month, relieved by retreat to a quiet, dark room and pain medication.

At the time of the August 2002 rating decision, the evidence reflected that the Veteran reported headaches three or four times a week, only marginally controlled with over-the-counter medications, with prostrating attacks two or three times per month.  

On VA examination conducted in March 2005, the Veteran reported using naproxen (Aleve) for his chronic headaches.  He reported daily constant headaches with occasional nausea, sensitivity to light, but no vomiting.  He reported that he was not incapacitated with the headaches and did not miss work due to headaches.  He reported that it was difficult for him to work outside when the sun was out.  This description of the Veteran's symptoms is consistent with a 10 percent evaluation.  
The Veteran's description of his headaches in 2002 is consistent with the frequency and severity of symptoms described in a 50 percent evaluation.  However, the Veteran's 2005 report that his headaches were not prostrating does not warrant a compensable evaluation.  

VA outpatient clinical records (more than 1,000 pages dated from 2000 to 2014) disclose that the Veteran did not seek VA treatment of his headaches until 2006.  The Veteran does not assert that he sought private treatment of headaches prior to 2006; there is no record that the Veteran obtained prescription medication for his headaches prior to 2006.  

VA outpatient records reflect that the Veteran sought medical treatment of his headaches in 2006, as noted above.  At neurology examination in January 2007, the Veteran reported headaches twice monthly.  Although the Veteran provided a history of migraine headaches, the neurologist concluded that the Veteran had tension headaches.  

At the time of VA examination in September 2007, the Veteran was using prescribed medication, zolmitriptan, for his headaches.  He reported that he had two headaches per month, which lasted for several hours.  The Veteran reported that there was no associated nausea or vomiting.  He reported that he was able to function during the headaches, but preferred to rest.  The examiner concluded that the headaches were not prostrating.

On VA examination conducted in December 2009, the Veteran reported that he would get two or three headaches per month that would reach a pain level of 8/10 or above.  The Veteran took caffeine pills and rested in a quiet, dark room.  He stated that the headaches lasted two hours, but lasted with a lesser degree of pain sometimes until the next day.  The examiner concluded that the headaches were prostrating.  The Veteran reported that he took narcotic medications for other disabilities, including hydrocodone, 10 mg, as needed, but the only medication prescribed specifically for headaches was the caffeine/ergotamine combination.

VA outpatient treatment notes dated in 2010 reflect that the Veteran reported that his migraines had not changed.  Lengthy VA treatment records from 2010 to 2012 reflect that the Veteran denied headaches or migraines, except by history.  The Veteran did request a refill of the medication prescribed for his headaches in January 2012.  

The Veteran was afforded VA examination in January 2014.  Subjectively, the Veteran reported headaches lasting for several hours occurring 2 to 4 times per month, relieved with oral medications, and rest.  The Veteran required emergency treatment for a headache on one occasion in the past 12 months, following a motor vehicle accident.  The Veteran described his headaches as having prodromal symptoms, but only occasionally resulting in nausea, emesis, vision changes, light sensitivity, or noise sensitivity.  

The examiner concluded that the Veteran had characteristic prostrating headache attacks, but less than every two months.  The examiner stated that the Veteran would, when he had severe headaches, require time off from work or be unable to perform job responsibilities.  The examiner concluded that the Veteran's headache should be considered mild, based on the frequency and severity of symptoms.  The examiner opined that the Veteran's prostrating attacks occurred on average less than every two months.  Considering the frequency, severity, and treatment required, the examiner opined that the Veteran's headaches were mild and would have a mild impact on the Veteran's employability.

The fact that the Veteran did not seek medical care for migraine headaches until 2006 presents a sharp contrast to his reports of frequent and prostrating headaches during VA examinations in 2002.  The Veteran reported headaches reaching a pain level in excess of 8/10 two to three times per month at the 2009 VA examination.  That report is inconsistent with his reports at January 2007 VA outpatient treatment, September 2007 VA examination, and 2014 VA examination, which led the providers who conducted those evaluations to concluded that the Veteran's headaches were prostrating once every two months, at most, or were no longer prostrating.  

The Veteran's reports of his symptoms are variable.  The lengthy VA clinical evidence available reflects that the Veteran seldom reported headaches or prostrating headaches to his clinical providers.  There is no record that any clinical provider observed a prostrating headache during the appeal period, which began in 2001.  The frequency and severity of headaches reported during ongoing treatment is more persuasive than the reports to the VA examiners.  The Board finds that the most credible and persuasive evidence supports a factual finding that the Veteran had prostrating attacks monthly, on average.

The record reflects fluctuations in the severity and intensity of the Veteran's headaches.  Overall, during the period on appeal, the Veteran's headaches were not the subject of frequent complaints, treatment visits, or emergency room visits.  During the period from 2006 to the present, the Veteran requested few refills of his medication, which he took as needed.  The Veteran's reports that he sometimes had headaches at a pain level exceeding 8/10, or that he might have two or three such severe headaches in a month, are competent and credible.  

The appeal requires the Board to assign an appropriate evaluation or staged evaluations from 2001 to the present.  Although the Veteran has reported some fluctuations or variations in his symptoms, the VA examiners have not indicated that the Veteran's symptoms were of greater severity during a particular time period.  The voluminous VA outpatient treatment records do not identify a period of increased severity.  The Board concludes that there is no time period during which a staged rating, either increased or decreased, is warranted.

The Board does not disagree with the current assignment of a 30 percent evaluation for migraine headaches.  However, the evidence does not support a finding that the disabling effects of the Veteran's headaches have exceeded the severity and frequency encompassed by the 30 percent evaluation, on average.  As noted above, there is no clinical evidence that the characteristic prostrating attacks of migraines have occurred more frequently that an average of once a month over any period of several months.  

It is important for the Veteran to understand that there is significant evidence in this case that does not support the current 30 percent evaluation, especially the more recent evidence, let alone a higher, 50 percent, evaluation.  Although the Board does not doubt that there may have been months in which the Veteran had more than one prostrating headache, the evidence as whole does not support a finding that the Veteran's prostrating headaches have occurred at a frequency or severity greater than the impairment encompassed by a 30 percent rating.  Without problems associated with this disability, there would be not basis for the current finding. 

2.  Claim for increased initial evaluation for lumbosacral strain

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The only limitation of motion which warrants an evaluation in excess of 40 percent for the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  The Veteran does not contend, and the evidence does not show, that this criterion is met at any time during the appeal.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40.

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations, and authorizes a rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5243.  As discussed below, this Diagnostic Code is not applicable, as the medical evidence establishes that the Veteran's intervertebral disc disease is due to a fragment of a bullet that lodged in the intervertebral space at L3-4 about 10 years after his service separation, and the medical evidence distinguishes the Veteran's IVDS from his service-connected lumbar strain.

Service treatment records show that the Veteran was seen on several occasions for complaints of low back pain.  Acute back strain was diagnosed in July 1975.  A diagnosis of back pain due to chronic muscle strain was assigned in November 1975.  In July 1976, the Veteran sustained a back injury while diving.  In November 1976, the Veteran was referred for specialty (orthopedic) evaluation.  The Veteran continued to complain of back pain in 1977.  The Veteran's spine was described as normal at separation examination conducted in December 1978.  

There are no post-service medical treatment records during the period from 1979 to 1987.  1987 treatment records disclose that the Veteran had sustained a back injury at work.  He also sustained a gunshot wound to the abdomen which left a bullet fragment in the L3-L4 disc space.  In June 1988, the Veteran underwent laminotomy and diskectomy L3-4, and bilateral posterior interbody fusion, L3-4. 

2.  Claim for compensable rating for lumbosacral strain, prior to February 22, 2005

VA examination conducted in September 2001 disclosed that the Veteran had pain on palpation of the lumbar spine.  He had 54 degrees of forward flexion of the lumbar spine, was able to extend from zero degrees to 17 degrees, limited by pain. Radiologic examination disclosed mild degenerative spondylosis.  

In a May 2002 addendum, the examiner stated that he was unable to determine the extent of limitation of motion due to in-service injury as compared to post-service L3-4 disc destruction do to a bullet.  This opinion was reiterated in August 2002 by another examiner.  

Although lengthy VA clinical records are available, there is no specific range of motion of the lumbosacral spine recorded during this period prior to February 22, 2005, other than the notation at the VA examination.    

The Veteran's limitation of motion of the lumbar spine, to slightly less than 60 degrees, but with retained motion far in excess of 30 degrees, warrants a 20 percent evaluation.  The medical evidence states that some of the Veteran's limitation of motion and pain are due to disorders for which service connection is not in effect.  

However, the medical providers and examiners did not provide opinions explaining how to separate out the symptoms of the various disabilities.  Because it is unclear from the record which symptoms are attributable to which disability, the Board will consider all of the symptomatology contained in the evidence.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Veteran's limitation of motion warrants a 20 percent evaluation during this period.  

The Board must consider whether an evaluation in excess of 20 percent is warranted prior to February 22, 2005.  In this regard, it is important for the Veteran to understand that a total review of the case, including lengthy VA treatment records, that not all evidence in this case supports the 10 percent evaluation, let alone the finding of 20 percent.  However, with consideration of the Veteran's pain and other factors the Board believes a 20 percent evaluation during this period is supported.  

Given the Veteran's retained range of motion, and his demonstrated ability to perform various activities during this period, lack of use of an assistive device for use while walking, among other facts, pain and limitation of motion due to service-connected lumbar disability was not of such severity during this period as to warrant a 40 percent evaluation prior to February 22, 2005.  

3.  Claim for restoration of a 40 percent evaluation for lumbosacral strain and to an evaluation in excess of 40 percent, from February 22, 2005

On VA examination conducted in March 2005, the Veteran had an erect posture and a steady gait.  He reported stiffness in the lower back and weakness of the entire spine.  There was some flattening of the normal configuration in the lumbosacral area.  The Veteran's forward flexion was limited to 26 degrees.  Lateral flexion and rotation were limited to 14 degrees or less in each direction.  The Veteran's initial disability evaluation for lumbosacral strain was increased to 40 percent, effective February 22, 2005.  

On VA examination conducted in September 2007, the Veteran manifested lumbar forward flexion to 70 degrees, extension to 15 degrees, and lateral flexion and rotation to 15 degrees.  The Veteran did not manifest pain on range of the lumbar spine.  June 2008 VA examination revealed lumbar forward flexion to 65 degrees and extension from 0 degrees to 15 degrees.  The examiner found no objective evidence of painful motion, spasm, or weakness or additional limitation due to pain, fatigue, weakness, or lack of endurance.

On examination in June 2009, the Veteran reported that he had undergone surgery on the lumbar spine in May 2009.  The examiner stated that the procedure was a transforaminal lumbar interbody fusion of L3- 4 and decompressive lumbar laminectomy of L3-L5.  The Veteran attempted to cooperate with range of motion, but was quite limited by pain, with forward flexion from zero degrees to 12 degrees.  The examiner concluded that the Veteran's service-connected lumbar strain was not etiologically related to the Veteran's lumbar disc disease or intervertebral disc disease.  The examiner did not, however, provide an opinion as to the percentage of loss of motion due to each disability.  

The RO proposed a rating reduction, based in the September 2007 and June 2008 VA examinations, which disclosed considerably greater range of retained motion than was noted at the 2005 VA examination.  Those examinations disclosed less pain on motion of the thoracolumbar spine as well as greater motion than was noted at the 2005 VA examination.  The RO noted that, while the Veteran had severe limitation of motion of the thoracolumbar spine, he had recently undergone surgical treatment of a lumbar disorder for which service connection was not in effect.  

VA regulations allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after VA follows certain procedural guidelines.  38 C.F.R. § 3.105(e).  As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, any noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e).  Therefore, the Board will focus only upon whether the facts warrant rating reduction.  

The Veteran's 40 percent evaluation was in effect from February 2005, slightly more than four years, when the RO proposed the rating reduction, but had been in effect for more than five years when the reduction was effectuated in June 2010.  Ratings in effect for five years or more may be reduced only if there is evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations.  The provisions prohibit a reduction on the basis of a single examination.   38 C.F.R. § 3.344(a), (b); see Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

In this case the rating reduction was proposed based on examinations in 2007 and 2008, but the Veteran's examination in 2009 disclosed severe limitations of motion, primarily because the Veteran had just undergone surgery for a non-service-connected disorder.  However, the examiner did not provide an opinion that the Veteran's service-connected lumbar disability had improved, and did not provide guidelines for distinguishing the non-service-connected limitations from the service-connected lumbar symptoms.  

The evidence favorable to the Veteran's contention that he did not demonstrate actual improvement under the ordinary conditions of life, with consideration of each of the alternative criteria for evaluating asthma, is at least in equipoise with the evidence supporting the reduction.  Thus, the evidence is not found to support the reduction, and the burden of proof applicable to a rating reduction is not met.

With restoration of the 40 percent evaluation assigned effective February 22, 2005, that disability level remains in effect through the remainder of the appeal.  The Board must next consider whether the Veteran meets any schedular criteria for an evaluation in excess of 40 percent for lumbar strain.  

May 2011 VA examination disclosed that the Veteran was unable to walk more than a few yards and used a cane.  The examiner related these limitations to the Veteran's degenerative disc disease, and prior surgeries for that disorder, but did not provide an opinion as to the severity of the service-connected lumbar strain, considered alone.  

The examiner who conducted a January 2012 VA examination concluded that lumbar strain was a soft tissue injury of the lumbar muscles and ligaments and did not involve the spinal nerves.  The examiner did not provide an opinion as to the severity of the service-connected lumbar strain, considered alone.  

The examiner who conducted 2014 VA examination found forward flexion to 45 degrees, with pain beginning at 30 degrees.  Extension ended at 20 degrees. The Veteran was unable to perform repetitive motion testing due to pain.  The examiner concluded that the Veteran had two (2) lumbar spine conditions, only one of which, lumbosacral strain, was service-connected.  The examiner stated that the exact percentage of lumbar spine dysfunction due to each lumbar disability could not be determined without resort to speculation.  However, he estimated that the greatest majority of the current lumbar spine findings and symptoms, greater than 90 percent, were related to the lumbar disc disease, and postoperative surgical status rather than the service-connected lumbosacral strain.

The medical evidence thus continues to show that the Veteran has limitation of motion of the thoracolumbar spine which warrants a 40 percent evaluation, but that at least some symptoms, perhaps as much as 90 percent, are due to the lumbar disorder for which service connection is not in effect.  

Again, it is important for the Veteran to understand that there is significant evidence in this case that does not support the current 40 percent evaluation for lumbar strain, much less a higher rating.  However, the clear preponderance of the opinions of the VA examiners establishes that the Veteran's intervertebral disc disease, which is the only thoracolumbar disability for which an evaluation in excess of 40 percent may be granted (in the absence of ankylosis of the spine), is due to a bullet fragment which lodged in the thoracolumbar spine.  Thus, the criteria for an initial schedular evaluation in excess of 40 percent are not applicable to the Veteran's claim.  

4.  Claim for increased evaluation from June 1, 2010

The 40 percent evaluation in effect for lumbosacral strain prior to June 1, 2010, has been restored.  Therefore, that 40 percent evaluation applies from June 1, 2010, to the present.  As discussed above, the Veteran does not meet any criterion for a schedular rating in excess of 40 percent; that finding applies from June 1, 2010 as well.  No further discussion of the period from June 1, 2010, is required.  


Extraschedular consideration

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's headaches and lumbar strain are specifically contemplated by the schedular rating criteria.  

The Board notes that the Veteran has been awarded a total (100%) compensation award based on individual unemployability.  The favorable resolution of the claim for TDIU is, in effect, a recognition that the Veteran's service-connected disabilities, as a whole, result in greater impairment than the schedular ratings alone reflect.  The benefit already awarded is, in effect, a determination that an extraschedular evaluation is warranted, and has been granted.  Further discussion of an extraschedular rating for migraine headaches or lumbar strain is not required.

In any event, the evidence does not show, and the Veteran has not identified, that he has manifestations of these disabilities which are not contemplated by the rating criteria.  The criteria for referral of the appeal for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duties to assist and notify

These claims addressed in this decision involve the initial evaluations assigned following the grants of service connection for lumbar and headache disabilities in 2002.  Since these service connection claims have not only been substantiated, but also have been proven, further notice to the Veteran is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  He has not authorized VA to obtain any private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Throughout the course of the appeal, the Veteran has been examined multiple times to determine the severity of the disabilities at issue.  

The appeal arose from a 2001 claim, some 15 years ago.  Neither the Veteran nor his representative have identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, nor does the record so suggest.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

The appeal for an initial evaluation in excess of 30 percent for migraines headaches due to traumatic head injury is denied.

The appeal for an initial compensable, 20 percent evaluation for lumbosacral strain, prior to February 22, 2005, is granted; the appeal is granted to this extent only.  

The appeal for restoration of an initial 40 percent evaluation for lumbosacral strain from February 22, 2005, is granted.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


